TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00722-CV



                                 Nathaniel Freeman, Appellant

                                                v.

                                  Bert Dickens, Inc., Appellee




   FROM THE DISTRICT COURT OF 155TH COUNTY, FAYETTE JUDICIAL DISTRICT
          NO. 2001V-067, HONORABLE DAN R. BECK, JUDGE PRESIDING




               Appellant Nathaniel Freeman seeks to appeal from an order signed November 27,

2001. Appellant filed his notice of appeal on December 7, 2001. No fees have yet been paid, and

appellant has indicated he will not pursue his appeal. Therefore, we dismiss the appeal for want of

prosecution on our own motion. See Tex. R. App. P. 42.3(b).




                                             Lee Yeakel, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed for Want of Prosecution

Filed: January 17, 2002
Do Not Publish




                 2